Citation Nr: 9931336	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  91-41 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals, status 
post excision times two of a malignant melanoma of the left 
upper back area with loss of range of motion of the left 
shoulder and arm, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an effective date earlier than November 
19, 1990, for the award of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals, status post 
excision times two of a malignant melanoma of the left upper 
back area with loss of range of motion of the left shoulder 
and arm.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a mid-back 
disorder.

5.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for an acquired psychiatric disorder.

6.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a neck disorder.

7.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for an eye disorder, Bell's palsy, a 
disorder of the left hand and fingers, and a disorder 
manifested by lumps on the neck and chest.

8.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for multiple disabilities claimed to be 
the result of Department of Veterans Affairs (VA) medical 
treatment in September 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active military service from June 1965 to May 
1966.  He had active duty for training from August 8, 1981, 
to August 22, 1981.

The instant appeal as to the PTSD claim arose from a May 1993 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in St. Louis, Missouri, which denied a 
claim for service connection for PTSD.  The instant appeal as 
to the acquired psychiatric disorder and neck claims arose 
from a May 1991 rating decision which denied an application 
to reopen those claims.  The instant appeal as to the mid-
back claim also arose from the May 1991 rating decision which 
denied the claim based on whether new and material evidence 
had been submitted to reopen a claim of service connection.  
Pursuant to the Board of Veterans' Appeals (Board) July 1994 
remand, the issue received de novo review.  Thus it has been 
recharacterized on the first page of this decision as a claim 
for service connection.  

The instant appeal as to the increased rating and earlier 
effective date claims arose from a July 1995 rating decision 
which granted compensation for residuals, status post 
excision times two of a malignant melanoma of the left upper 
back area with loss of range of motion of the left shoulder 
and arm, under the provisions of 38 U.S.C.A. § 1151 following 
de novo review of the record.  That rating decision assigned 
a 20 percent disability evaluation for the disorder, 
effective from November 19, 1990.  

The instant appeal as to the claims for compensation benefits 
for an eye disorder, Bell's palsy, a disorder of the left 
hand and fingers, and disorder manifested by lumps on the 
neck and chest, arose from a May 1996 rating decision which 
denied those claims.  The Board has recharacterized these 
claims as § 1151 claims as the veteran's written statements 
and his July 1996 personal hearing testimony clearly 
indicated that he believed that these disorders were a result 
of VA treatment.  The RO denied these claims, in part, on a 
§ 1151 basis as the rating decision noted that there was no 
disability resulting from surgery or nerve conduction 
studies.  His contentions do not indicate a desire for 
service connection for those disorders on a direct basis; 
therefore, the Board will not address these claims as claims 
for service connection on a direct basis.

The instant appeal as to entitlement to § 1151 benefits based 
on September 1993 treatment arose from a July 1995 rating 
decision which denied a claim for § 1151 benefits claimed as 
residuals of an insulin overdose.

The veteran offered testimony at personal appearances at the 
RO in April 1991 and in July 1996.  This case was previously 
before the Board and was remanded administratively for 
recertification of an issue involving a claim for benefits 
under the provisions of 38 U.S.C.A. § 1151 (West 1991).  This 
case was remanded by the Board in July 1994 for further 
development and for due process reasons.

The Board notes that the issue of entitlement to a permanent 
and total disability for pension purposes was granted in a 
July 1995 rating decision.  The Board also notes that the 
issues of entitlement to service connection for left shoulder 
and left arm disorders were also appealed.  However, in the 
July 1995 rating decision, compensation for left shoulder and 
left arm disorders was granted under the provisions of 
38 U.S.C.A. § 1151.  As § 1151 benefits are awarded "in the 
same manner as if such . . . disability . . . were service-
connected", the Board deems that the claims for direct 
service connection for these disorders is moot, and they will 
not be addressed in this decision.  38 U.S.C.A. § 1151 (West 
1991).

Additionally, since the most recent supplemental statement of 
the case was furnished, additional information has been added 
to the record.  This additional information has not been 
subject to initial RO review; however, the veteran's 
representative waived initial RO review of that evidence 
pursuant to 38 C.F.R. § 20.1304(a) (1999).  Thus, the Board 
deems that initial RO review of this data has been waived.

The claims for entitlement to an increased rating for 
residuals, status post excision times two of a malignant 
melanoma of the left upper back area with loss of range of 
motion of the left shoulder and arm, and the claim for 
entitlement to § 1151 benefits based on September 1993 
treatment are discussed in the REMAND section below which 
follows the ORDER in this case.


FINDINGS OF FACT

1.  By decision entered in March 1988, the Board denied 
entitlement to benefits under 38 U.S.C.A. § 351 (currently 
38 U.S.C.A. § 1151) for postoperative residuals of a left 
shoulder malignant melanoma.  A December 1989 reconsideration 
decision also denied the benefits.

2.  The next document thereafter received by the RO was an 
informal claim for compensation received on November 19, 
1990.

3.  The service medical records are silent as to complaints, 
treatment, or diagnosis of a mid-back disorder.

4.  The medical evidence of record does not establish a nexus 
between service and the claimed mid-back disability.

5.  The veteran did not engage in combat with the enemy.

6.  The medical evidence of record does not establish a clear 
diagnosis of PTSD.

7.  The medical evidence of record does not establish a nexus 
between service and the claimed PTSD disability.

8.  The last final disallowance of a claim for service 
connection for an acquired psychiatric disorder was a 
December 1989 Board reconsideration decision.

9.  The evidence which has been presented or secured since 
the December 1989 Board decision is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for an acquired psychiatric 
disorder.

10.  The last final disallowance of a claim for service 
connection for a neck disorder was a December 1989 Board 
reconsideration decision.

11.  The evidence which has been presented or secured since 
the December 1989 Board decision is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a neck disorder.

12.  No competent evidence has been submitted to show that 
the veteran has an eye disorder, Bell's palsy, a disorder of 
the left hand and fingers, or a disorder manifested by lumps 
on the neck and chest as a result of VA treatment.


CONCLUSIONS OF LAW

1.  The assignment of an effective date earlier than November 
19, 1990, for the award of 38 U.S.C.A. § 1151 benefits for 
residuals, status post excision times two of a malignant 
melanoma of the left upper back area with loss of range of 
motion of the left shoulder and arm, is not warranted.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.400 (1999).

2.  The claim for service connection for a mid-back disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).

4.  The December 1989 Board reconsideration decision denying 
service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991 & West 
Supp. 1999); 38 C.F.R. § 20.1100 (1999).

5.  Evidence received since the December 1989 Board 
reconsideration decision denying service connection for an 
acquired psychiatric disorder is not new and material 
evidence, and the appellant's claim for service connection 
for an acquired psychiatric disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

6.  The December 1989 Board reconsideration decision denying 
service connection for a neck disorder is final.  38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 1991 & West Supp. 1999); 38 C.F.R. 
§ 20.1100 (1999).

7.  Evidence received since the December 1989 Board 
reconsideration decision denying service connection for a 
neck disorder is not new and material evidence, and the 
appellant's claim for service connection for a neck disorder 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

8.  The claim of entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for an eye disorder, Bell's palsy, a 
disorder of the left hand and fingers, and a disorder 
manifested by lumps on the neck and chest, claimed to be the 
result of VA medical treatment, is not well grounded.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. §§ 3.358, 
3.800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier effective date claim

The veteran contends that he is entitled to an effective date 
earlier than November 19, 1990, for the award of § 1151 
benefits for residuals, status post excision times two of a 
malignant melanoma of the left upper back area with loss of 
range of motion of the left shoulder and arm.  In support of 
his claim, he pointed out that he had continuously pursued 
the claim since 1982 or 1983, and if his case was "ever shut 
down and re-opened, it was thru the VA, not myself."

In November 1982, the veteran filed a claim for service 
connection for postoperative residuals of a left shoulder 
malignant melanoma under 38 U.S.C.A. § 351 (currently 
38 U.S.C.A. § 1151), based upon VA medical treatment covering 
the period February 1982 to March 1982.  In March 1983, the 
RO denied the veteran's claim, and the veteran appealed.  On 
appeal, a June 1984 Board decision also denied the claim for 
§ 351 benefits.  The Board's decision was final.

In September 1984 the veteran filed a claim to reopen the 
claim for compensation benefits under 38 U.S.C.A. § 351.  In 
February 1986, the RO denied the veteran's claim to reopen, 
and the veteran appealed.  By decision entered in March 1988, 
the Board denied entitlement to benefits under 38 U.S.C.A. 
§ 351 for postoperative residuals of a left shoulder 
malignant melanoma.  A December 1989 Board reconsideration 
decision also denied the benefits.  That decision was final.

The next document thereafter received by the RO was an 
informal claim for compensation received on November 19, 
1990.  In July 1995, subsequent to additional development, 
the veteran was granted compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals, status post excision times 
two of a malignant melanoma of the left upper back area with 
loss of range of motion of the left shoulder and arm.  The 
effective date assigned was November 19, 1990, the date of 
receipt of the reopened claim.

The general rule with respect to the effective date of an 
award based on a claim for compensation under 38 U.S.C.A. 
§ 1151 "shall be the date such injury or aggravation was 
suffered if an application therefor is received within one 
year from such date."  38 U.S.C.A. § 5110(c) (West 1991).  
However, the effective date of an award based on a claim 
reopened after final adjudication is that the effective date 
of such award "shall not be earlier than the date of receipt 
of application therefor."  38 U.S.C.A. § 5110(a) (West 
1991).  See 38 C.F.R. § 3.400(i)(1) (1999).  The effective 
date based on new and material evidence received after final 
disallowance of a claim is date of receipt of the new claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (1999).  When a claim is reopened, the 
effective date of the award is the date of receipt of claim 
or the date when the entitlement arose, whichever is later.  
38 C.F.R. § 3.400(r) (1999).

A claim may be either a formal or informal written 
communication "requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p) (1999).  An informal claim may be any 
communication indicating an intent to apply for one or more 
benefits.  38 C.F.R. § 3.155 (1999).

In the instant case, although the veteran clearly filed his 
original claim for compensation under the provisions of 
38 U.S.C.A. § 351 within one year of his injury, a final 
Board decision denying the claim was issued in June 1984.  
Likewise, although the veteran filed a subsequent claim to 
reopen in 1984, a final Board decision in March 1988 and a 
final Board reconsideration decision in December 1989 also 
denied the claim.  The Board notes that final Board decisions 
may now be challenged on the basis of clear and unmistakable 
error under the provisions of Public Law No. 105-111; 
however, no such contentions were made in this case.

As the receipt of the new claim following the final December 
1989 Board reconsideration decision was on November 19, 1990, 
the RO correctly determined that the effective date of the 
award under 38 U.S.C.A. § 1151 was November 19, 1990.  The 
law is unequivocal with regard to effective dates for 
reopened claims and there is no provision in the statute that 
would allow for any other interpretation.  See also VA O.G.C. 
Prec. Op. No. 9-94 (March 25, 1994) and Smith v. West, 11 
Vet.App. 56 (1996).  When the law is clear, as in this case, 
there is no other option but to apply the plain meaning of 
the statute.  See Sabonis v. Brown, 6 Vet. App. 426, 429 
(1994).  38 U.S.C.A. § 7104(c) (West 1991).  Accordingly, the 
appeal must be denied.

38 U.S.C.A. § 1151 claim

The Board notes that the veteran has attributed additional 
health problems to VA treatment.  He asserts variously that 
these health problems are residuals of his 1982 melanoma 
surgery or that they are a result of nerve conduction studies 
performed in connection with VA examination and treatment.  
He contends that the disabilities resulting from VA treatment 
include cranial/facial nerve damage or Bell's palsy which 
caused drooping eyelids, a drooping cheek, cramping of the 
jaw, difficulty sneezing and swallowing, dryness of the eyes, 
and facial swelling; a stroke; swelling and pain in the neck 
and chest; a disability involving the left hand and fingers; 
and psychiatric problems.  

With regard to 38 U.S.C.A. § 1151, the Board notes that that 
provision has been amended since 1995, when the appellant 
filed this claim for benefits.  However, the amendments were 
made applicable only to claims filed on or after October 1, 
1997.  See, e.g., Jones v. West, 12 Vet. App. 460, 463 
(1999).  Claims filed prior to October 1, 1997, are to be 
adjudicated under the law as it existed previously.  See 
VAOPGCPREC 40-97 (Dec. 31, 1997).  The version of section 
1151 in effect when the appellant filed his claim provided, 
in pertinent part:

	Where any veteran shall have suffered an 
injury, or an aggravation of an injury, as 
the result of hospitalization, medical or 
surgical treatment, . . . and such injury or 
aggravation results in additional disability 
to . . . such veteran, disability . . . 
compensation . . . shall be awarded in the 
same manner as if such disability [or] 
aggravation . . . were service-connected.

38 U.S.C.A. § 1151 (West 1991).  See also 38 C.F.R. §§ 3.358, 
3.800 (1995).

The Court has held that the requirements for a well-grounded 
claim under the former version of section 1151 parallel those 
that apply to claims of service connection.  See Jones, 12 
Vet. App. at 464.  Specifically, the claimant must submit:  
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical, or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See Jimison v. West, No. 98-551, 
slip op. at 3-4 (U.S. Vet. App. Oct. 1, 1999); Jones, 12 Vet. 
App. at 464.

The Court has also suggested, without deciding, that a 
continuity-of-symptomatology analysis might apply in this 
context.  In that regard, the Court has indicated that a 
claim under the former version of section 1151 might also be 
well grounded if the file contains:  (1) evidence that a 
condition was "noted" during the veteran's hospitalization 
or treatment; (2) evidence showing continuity of 
symptomatology following such hospitalization or treatment; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and post-
hospitalization/treatment symptomatology.  See Jones, 12 Vet. 
App. at 464.

For a number of his disorders claimed as the result of the 
1982 surgeries or VA nerve conduction studies in 1995, there 
is no medical evidence which supports his contentions.  In 
addition, there is some medical evidence which directly 
contradicts some of his contentions.  A March 1996 VA 
examination report indicated that diagnostic tests for Bell's 
palsy were equivocal, but in any event, Bell's palsy could 
not have been caused by the melanoma excision surgery.  
Likewise, April 1996 electromyograph and nerve conduction 
studies of the facial nerves were normal and showed no 
evidence of Bell's palsy.  Thus, the complaints of drooping 
eyelids and a drooping cheek, cramping of the jaw, difficulty 
sneezing and swallowing, dryness of the eyes, and facial 
swelling as a result of the excision surgery are not 
supported by the medical evidence.

The March 1996 VA examiner also did not find any objective 
evidence of swelling of the neck or chest.  No lumps were 
objectively appreciated in either area.  In addition, that 
examination report noted that previous electrodiagnostic 
studies of the left hand and fingers had revealed normal 
results.  While the veteran has asserted that he had a stroke 
as a result of the melanoma surgery, there is no medical 
evidence in the record which supports this contention.  Thus, 
as regards his reports of a stroke, swelling and pain in the 
neck and chest, and a disability involving the left hand and 
fingers, there is no medical evidence which supports that the 
veteran has current disabilities involving these symptoms or 
that they are related to his melanoma surgery or 1995 nerve 
conduction studies.

The medical evidence of record does reveal that the veteran 
was assessed by the VA psychiatric service in February 1982 
shortly after he was informed of his diagnosis of malignant 
melanoma.  He was noted to be anxious, but there was no 
evidence of major depressive symptomatology.  A review of the 
record reveals no medical evidence of a chronic psychiatric 
disorder resulting from the VA surgical treatment in February 
1982.  During the veteran's July 1996 personal hearing, the 
veteran also indicated that he had a chronic sore on the left 
shoulder secondary to the placement of surgical clips.  
December 1996 and March 1997 VA records diagnosed the sore as 
an excoriated papule or a type of dermatitis.  However, there 
is nothing in the record linking that skin disorder to the 
veteran's surgery in 1982.

After a careful review of the record in this case, the Board 
finds that the claim of entitlement to additional benefits 
under 38 U.S.C.A. § 1151 based on 1982 VA surgery or 1995 VA 
nerve conduction testing is not well grounded.  Although the 
appellant has argued strenuously that VA was negligent in its 
treatment of him, evidence of VA fault is not required in 
order to establish entitlement to DIC benefits under the 
version of section 1151 here applicable.  See, e.g., Brown v. 
Gardner, 513 U.S. 115 (1994); Jimison, No. 98-551, slip op. 
at 3.  What is required, however, is competent evidence of a 
relationship, or nexus, between the VA treatment and the 
veteran's claimed current disabilities.  

Here, the only evidence of such a relationship consists of 
the veteran's statements.  However, the veteran's statements 
are insufficient to make the claim well grounded.  This is so 
because the record is devoid of any evidence which shows that 
the appellant has the specialized knowledge or training 
necessary to offer competent opinions on matters relating to 
medical etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  In short, no competent evidence has been 
submitted to show that the veteran has the claimed additional 
disabilities reportedly attributable to VA treatment.  
Without such evidence, the claim under section 1151 cannot 
properly be considered well grounded.

The Board sympathizes with the appellant's complaints.  
Unfortunately, however, even presuming the credibility of the 
evidence presented, it is the Board's conclusion that he has 
not met his initial burden of submitting a well-grounded 
claim.  The appeal must therefore be denied.

Service connection claims

Under 38 U.S.C.A. § 1110, compensation will be provided if it 
is shown that the appellant suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  However, a current 
disability must exist.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Moreover, service medical records must show the 
claimed disability and there must be medical evidence that 
links a current disability with events in service or with a 
service-connected disability.  Montgomery v. Brown, 4 Vet. 
App. 343 (1993).

For certain chronic diseases, including arthritis, the law 
provides a presumption of service connection if the disease 
becomes manifest to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1) (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (1999).

Before service connection may be decided, however, the 
initial question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 
38 U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  "[I]n order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service disease or injury and the 
current disability (medical evidence)."  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995)(citations omitted).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 12 
Vet. App. 477 (1999).

Service connection for a mid-back disorder

The service medical records are silent as to complaints, 
treatment, or diagnosis of a mid-back disorder.  A November 
1982 VA treatment record revealed an excisional biopsy was 
performed on the mid-back to rule out melanoma.

During his April 1991 personal hearing, the veteran testified 
that he had injured his mid-back on August 10, 1981, during 
his period of active duty for training.  The veteran stated 
that he felt like he had a "popped disc right between my 
shoulder blades."  During an August 1991 private examination 
of the spine, the examiner did not report that the veteran 
complained of mid-back problems, and no mid-back disorder was 
diagnosed.

A VA examination was performed in September 1994.  The 
veteran complained of pain in the upper dorsal area since he 
had surgery to remove a malignant melanoma in 1982.  Full 
range of motion and considerable muscle spasm were observed.  
No muscle atrophy was found.  Based on X-rays of the thoracic 
spine the examiner diagnosed convex scoliosis to the right 
and degenerative changes with osteophytes throughout.  

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that his claim is plausible, it must be deemed not 
well grounded and therefore denied.  The medical evidence of 
record does not show that the veteran has a current mid-back 
disability that began in service.  The veteran's complaints 
of pain in the mid-back and his currently diagnosed scoliosis 
and degenerative changes of the thoracic spine were not 
attributed to service by the 1994 VA examiner.

The veteran's claim is not well-grounded as the medical 
evidence of record does not reveal that there is a link 
between his mid-back problems and service.  A chronic mid-
back disability was not diagnosed in service.  In addition, 
there is no evidence that arthritis of the mid-back was 
manifest to a compensable degree within one year of the 
veteran's separation from service.  Scoliosis and 
degenerative changes of the thoracic spine were not diagnosed 
until 1994, over 10 years after the termination of the 
veteran's last period of active duty.

The Board acknowledges the appellant's belief that a causal 
relationship exists between his mid-back complaints and 
events during his period of active duty for training in 1981.  
However, as a layman the appellant is not competent to offer 
opinions on medical causation and, moreover, the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for a mid-back disorder.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Primarily, 
competent medical evidence is lacking of a nexus between any 
mid-back disability and service.  Whereas the Board has 
determined that the appellant's claim for service connection 
is not well grounded, VA has no further duty to assist the 
appellant in developing facts in support of this claim.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Although 
where a claim is not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  Here, the appellant had not made VA 
aware of specific, additional evidence that is not of record 
which could serve to well ground his claim.  The RO fulfilled 
its obligation under section 5103(a) in an August 1995 
statement of the case which informed the appellant that the 
reason his claim for a mid-back disorder had been denied was 
that there was no evidence of a chronic mid-back disorder in 
service and there was no evidence relating the post-service 
degenerative changes of the thoracic spine to service.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Boeck v. Brown, 6 
Vet. App. 14 (1993).

Evidence pertinent to PTSD and acquired psychiatric disorder 
claims

The service medical records which are available from the 
veteran's first period of service do not reveal that he ever 
complained of or was treated for any psychiatric complaints 
during that period of active duty.  The veteran does not 
contend that his PTSD arose from that period of service.  
Periodic examinations during his period of duty with the 
Reserves do not show any psychiatric disorder.

The veteran testified during his April 1991 personal hearing 
that he first was seen by a psychiatrist following his 
melanoma surgery in August 1981.  A February 1983 VA 
outpatient treatment record assessed an anxiety disorder.  In 
January 1984 the veteran was afforded a psychiatric 
evaluation for purposes of a medical board.  The assessment 
was adjustment disorder with mixed emotional features.  It 
was noted that the veteran had no psychiatric difficulties 
until 1982 when he was diagnosed with malignant melanoma.  A 
1985 VA record also assessed an adjustment disorder.  A June 
1991 letter from a private physician stated that the veteran 
had "an element of [PTSD] of a chronic nature due to his 
early accident and injury."

The veteran filed the claim for PTSD in 1993.  A May 1993 
record diagnosed a personality disorder with passive-
aggressive traits, and an April 1993 report based on 
psychological testing diagnosed major depressive syndrome and 
somatization disorder.  The April 1993 report further noted 
that a diagnosis of PTSD did not seem to be indicated.  A 
September 1993 psychiatric consultation report diagnosed an 
adjustment disorder with anxious mood.

A September 1994 VA mental disorders examiner concluded that 
the veteran presented symptoms during the examination that 
could be manifestations of PTSD or other disorders but that a 
definitive psychiatric diagnosis could not be made without 
more specific information and psychological testing.  The 
examiner noted that the claims folder was not available for 
review; however, the examination report noted details of the 
April 1993 psychological testing.

A September 1995 letter from a private physician noted that 
the veteran had chronic psychological dysfunction.  During 
his July 1996 personal hearing the veteran testified that he 
was told by a VA physician that he had symptoms of PTSD as a 
result of "different things that's happened to me with 
medical treatment, different things in my personal life . . . 
."  However, the veteran was not certain that the PTSD 
diagnosis had ever been written down.  

An October 1996 treatment record from the Kansas City VA 
Medical Center (MC) noted that the veteran had been followed 
at the Columbia VAMC for some time.  Initially, the 
assessment was possible PTSD, and the veteran was scheduled 
for psychological evaluation.  In November 1996 the veteran 
underwent psychological evaluation for the purpose of 
diagnostic clarification and treatment planning.  It was 
noted that the veteran requested the evaluation "for the 
purpose of providing documentation in support of a disability 
claim for [PTSD]."  

The veteran reported that the medical staff at the Columbia 
VAMC told him he was a hypochondriac.  The interviewer noted 
that the veteran was less interested in answering the 
interviewer's questions than he was in expressing his anger 
about his military experiences and treatment at the Columbia 
VAMC.  The veteran reported that a specific physician at the 
Columbia VAMC had performed psychological testing and had 
told him that he had non-combat PTSD.  The veteran refused to 
meet with a social worker and was not interested in 
treatment.  The initial impression was rule out malingering 
and rule out somatization disorder.  

The plan was for psychological testing, a team consultation, 
and a review of the veteran's history.  The veteran was given 
a follow-up mental health clinic appointment but refused to 
see a psychologist or a psychiatrist.  He indicated that he 
needed money, not psychiatric help.  A follow-up report 
prepared by the director of primary care treatment noted that 
the veteran reported a traumatic event was being called names 
by his superior during his period of active duty for 
training.  He stated he had recurrent dreams of this event.  
He reported mistreatment at the Columbia VAMC and stated that 
the staff there told him he had a personality disorder.  The 
veteran described the death of his wife several years earlier 
which he attributed to the fact that a robber had scared her 
while she was on the toilet and that emergency services had 
not responded quickly enough to his call for help. 

The veteran stated that he had been referred to a 
psychiatrist and a social worker in the past but that he had 
not wanted to continue to see them.  He indicated that he had 
been prescribed Xanax at one time.  Mental status examination 
noted that the veteran was irritable during the examination 
with rapid, coherent, and relevant speech.  His mood was 
angry and irritable, and his affect was appropriate.  He 
denied current suicidal or homicidal plans, hallucinations, 
and delusions.  His insight and judgment were impaired.  The 
impression was somatization disorder, rule out organic causes 
for multiple physical complaints, and rule out major 
depression.

A March 1997 VA treatment record assessed depression.  In 
July 1997 the veteran underwent another psychological 
consultation.  The impression was that he was angry, 
negative, and somewhat paranoid based on his belief that 
there was a conspiracy to keep him from receiving his 
benefits.  Irrational beliefs were also noted, and he 
presented conflicting information about his medical concerns 
by stating that he had numerous medical problems but 
acknowledging that he was noncompliant with the recommended 
treatment.  The veteran clearly stated that he would not 
participate in counseling; therefore, no future sessions were 
arranged.

Service connection for PTSD

The veteran contends that he has PTSD as a result of several 
non-combat incidents.  He asserts that he developed PTSD as a 
result of harassment and discrimination which he experienced 
during his period of active duty for training.  The veteran 
asserted that he developed PTSD due to being forced to drive 
despite having a medical profile that prohibited driving; 
being called names; being confined to barracks; being 
belittled in the dining hall; being denied sugar with his 
breakfast; and being threatened with a stick daily.

In the present case, the evidence demonstrates that the 
veteran did not engage in combat during his period of active 
service. See VAOPGCPREC 12-99 (Oct. 18, 1999).  The veteran's 
DD-214 indicated that his military occupation specialty was 
clerk typist and that he had no foreign or sea service while 
in the U. S. Army.  These records also do not show that he 
received any combat citations.  Further, the veteran has not 
alleged, and the available reports do not show, that he 
actually engaged in combat with the enemy during his period 
of active military duty.  Moreover, no allegation has been 
advanced to the effect that the stressors here at issue are 
in any way related to combat.

In order to satisfy the initial burden of submitting a well-
grounded PTSD claim, there must be medical evidence of a 
current disability; lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997).  Based on the facts of this case, the 
Board finds that the appellant has not satisfied the initial 
burden of submitting a well-grounded PTSD claim.  

In this case, the medical evidence of record does not show 
that the veteran currently has PTSD.  As a result, the claim 
is not well grounded.  Although the 1991 private physician's 
letter indicated that the veteran had "an element of [PTSD] 
of a chronic nature," the Board does not construe this 
statement to satisfy the requirement of a current PTSD 
disability.  The Board does not find that having "an 
element" of PTSD is the equivalent of a true PTSD diagnosis.  
In addition, the 1991 record does not show a current PTSD 
disability in that the record is over 8 years old.

There is no other medical evidence of record which supports a 
current diagnosis of PTSD.  The veteran has testified that he 
does not know that any VA record contains a written diagnosis 
of PTSD, and a review of the VA medical records does not show 
that the veteran has been diagnosed with PTSD.  One 1996 
record noted "possible PTSD," but further evaluation at 
that time led to a diagnosis of somatization disorder.  No VA 
examination report has diagnosed PTSD.  In fact, the 1993 VA 
psychiatric examination specifically concluded that a 
diagnosis of PTSD was not indicated.  While the 1994 VA 
examination report indicated that a diagnosis of PTSD was in 
the realm of possibility, the examiner did not diagnose PTSD 
based on a lack of additional information. "In the absence 
of proof of a present pertinent disability there can be no 
valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Not having asserted any plausible basis of 
entitlement to service-connection for PTSD under 38 U.S.C.A. 
§ 1110 or 38 C.F.R. § 3.304(f), the appellant has failed to 
submit a well-grounded claim under 38 U.S.C.A. § 5107(a).  As 
the veteran's claim is not well-grounded, he does not have a 
right to receive VA assistance in developing the additional 
evidence suggested in the 1995 VA examination report.  Steck 
v. West, No. 95-1219 (U.S. Vet. App. Oct. 8, 1999) (per 
curiam).

Regardless of the existence of a current PTSD disability, the 
Board finds that this claim is not well-grounded as there is 
no medical evidence of a nexus between service and the 
claimed PTSD disability.  In this regard, the Board concludes 
that the 1991 private physician's letter which attributed a 
chronic element of PTSD "to his early accident and injury" 
to be too vague to support a the nexus requirement for well-
groundedness.  See Bloom v. West, 12 Vet. App. 185 (1999).  
The 1991 letter does not describe the details of the "early 
accident and injury", thus it is unclear whether the 
physician is referring to an accident and injury which 
occurred in service.  There is no other medical evidence of 
record which links a current PTSD disability to service.

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for PTSD.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Whereas the Board has 
determined that the appellant's claim for service connection 
for PTSD is not well grounded, VA has no further duty to 
assist the appellant in developing facts in support of that 
claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  Here, the RO fulfilled its obligation 
under section 5103(a) in a January 1996 statement of the case 
which informed the appellant that the reason his claim for 
PTSD had been denied was that there was no diagnosis of PTSD.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of this claim, it must 
be considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1999).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Boeck v. Brown, 6 
Vet. App. 14 (1993).

New and material evidence claims

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from the date of notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b), (c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (1999).

The law provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
The United States Court of Appeals for the Federal Circuit 
(Circuit Court) has set forth guidance regarding the 
adjudication of claims for service connection based on the 
submission of "new and material evidence."  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

Initially, the undersigned notes that the RO cited to the 
standard of review for new and material evidence in its 
supplemental statement of the case of March 1999 that was 
struck down by the Circuit Court in Hodge.  According to a 
post-Hodge decision of the Court in Vargas-Gonzalez v. West, 
12 Vet. App. 321 (1999), when a RO decision is under 
consideration by the Board, and a determination of a lack of 
new and material evidence is based on a finding that the 
claimant has merely submitted cumulative evidence, remanding 
for additional review by the RO is superfluous.  The Court 
held that the Hodge decision only concerned findings on the 
materiality of new evidence, not on whether the recently 
submitted evidence was in fact "new."  Furthermore, the 
appellant and his representative have been adequately 
notified of the RO's reasons and bases for its decision and 
provided the opportunity to present arguments regarding its 
denial.  The undersigned concludes that the appellant's 
procedural rights were not abridged in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  As the RO has 
determined in the present case that the appellant has failed 
to submit new evidence to reopen his claim, appellate review 
on this issue is appropriate at this time.

Acquired psychiatric disorder claim

The Board has reviewed the appellant's claim within the 
confines of the aforementioned legal guidelines.  During his 
April 1991 personal hearing the veteran testified that his 
acquired psychiatric disorder was manifested by "symptoms of 
depression and anxiety due to the unfair treatment and 
harassment by military authorities shortly following a neck 
injury in August 1981" during his period of active duty for 
training.  The veteran asserted that he was threatened daily 
with a baseball bat by a superior officer.

A May 1983 rating decision denied service connection for an 
anxiety disorder.  It was noted that there was no objective 
evidence that the veteran was harassed in service and there 
was no medical evidence showing a link between the veteran's 
anxiety disorder, first diagnosed after his period of active 
duty for training, and service.  The appellant was informed 
of the rating decision and appealed it.  In a June 1984 
decision, the Board denied the claim for service connection 
for an anxiety reaction.

Subsequently, a February 1986 rating decision denied a claim 
to reopen the claim for service connection for an acquired 
psychiatric disorder.  The RO noted that it had reviewed 
three statements by reservists who served with the veteran 
during his period of active duty for training in 1981.  Two 
of these statements indicated that the veteran's superior 
officers believed that the veteran did not have any medical 
problems.  The appellant was informed of the rating decision 
and appealed it.  In a March 1988 decision, the Board denied 
the claim to reopen the claim for service connection for an 
anxiety reaction.  

In December 1989 the Board issued a reconsideration decision 
which included the issue of service connection for an anxiety 
disorder and denied the claim.  That decision is final.  
Pursuant to the Board's 1994 remand, a search was made in an 
attempt to locate the 1988 and 1989 Board decisions, and they 
have been associated with the claims folder.

Thereafter, the appellant filed a claim to reopen the claim 
for service connection for an acquired psychiatric disorder.  
The question in this case is whether new and material 
evidence has been submitted since the December 1989 Board 
reconsideration decision which would be sufficient to reopen 
the claim for service connection for an acquired psychiatric 
disorder.

The evidence of record compiled after the December 1989 Board 
reconsideration decision included private medical records and 
VA treatment records dated from 1991 to the present, 
described in detail above; various written statements 
prepared by the veteran and his representative, and testimony 
provided during his personal hearings.

The additionally submitted medical evidence of record as 
discussed above is not new and material as it is only 
cumulative of evidence previously considered by the Board in 
1989.  At that time, the evidence showed treatment for a 
psychiatric disorder which had been diagnosed after service, 
with no medical evidence linking the psychiatric disorder to 
service and no evidence of a chronic psychiatric disorder in 
service.  The additional evidence shows continued psychiatric 
treatment without linking the veteran's currently diagnosed 
psychiatric difficulties to service.  In addition, the recent 
evidence does not include evidence tending to show that the 
veteran had a chronic psychiatric disorder in service.  As 
such, the Board finds that the additional medical evidence is 
not "so significant that it must be considered in order to 
fairly decide the merits of the claim" and the Board 
concludes that this evidence does not "contribute to a more 
complete picture of the circumstances surrounding the origin 
of" his psychiatric problems.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The veteran contends that his psychiatric problems began in 
service.  However, the Board considered the veteran's 
contentions in the 1989 decision.  As such, this evidence is 
not new and material.  Additionally, "lay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. § 5108."  Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); see 38 U.S.C.A. §§ 5108, 7105; see also Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (holding that lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim).

Accordingly, the Board concludes that new and material 
evidence that is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim 
has not been submitted, and therefore the appellant's claim 
for service connection for an acquired psychiatric disorder 
is not reopened.

Neck disorder claim

The Board has reviewed the appellant's claim within the 
confines of the aforementioned legal guidelines.  During his 
April 1991 personal hearing the veteran testified that during 
his period of active duty for training in August 1981 
something "snapped" in his neck one day while he was 
unloading vehicles.  He reported that his neck was stiff when 
he awoke the following morning.  The veteran acknowledged 
during that hearing that he had injured his neck prior to 
that period of service when he was rear-ended in a motor 
vehicle accident and had to wear a soft cervical collar for 
about a month.

A December 1977 private medical record noted that the veteran 
had mild cervical radiculopathy and was advised to avoid 
overhead lifting and to use a soft cervical collar for as 
long as his neck and shoulder discomfort persisted.  An 
August 10, 1981, Fort Jackson emergency room record noted 
that the veteran complained of a "blood clot" in the back 
of his neck with stiffness, pain, and swelling.  There was no 
swelling objectively and no distress was noted with movement.  
A motorcycle accident in 1980 was also noted to be a source 
of prior back complaints.  Private medical records of 
treatment at the time of the accident do not reveal diagnosis 
referable to the neck, but the veteran complained of muscle 
spasms in the upper back.  An April 1980 private medical 
examination of the neck was essentially normal.  An August 
13, 1981 record noted swelling of the neck.

A September 1981 VA treatment record noted complaints of neck 
pain and stiffness.  It was also noted that following the 
1980 accident, the veteran had paresthesias in the upper 
extremities.  February 1982 VA hospitalization records noted 
that the veteran complained of a six month history of neck 
pain, but cervical spine X-rays showed only slight spurring.  
A bone scan showed only slight uptake in the neck.  A March 
1982 rating decision denied service connection for a neck 
disorder.  He was notified of that decision and appealed it.

In March 1982 the veteran underwent re-excision of a left 
shoulder melanoma which included left posterior neck lymph 
node dissection.  An April 1982 VA outpatient record noted 
that the veteran was in an auto accident that day and had 
hurt his right neck.  Subsequent physical therapy records 
noted that the veteran had left cervical pain secondary to 
the surgery and he was prescribed a transcutaneous electrical 
nerve stimulation (TENS) unit.  

A January 1984 orthopedic evaluation for a medical board 
noted that the veteran complained of neck pain and stiffness.  
The impression was neck pain without objective evidence of 
radiculopathy, fracture or dislocation.  X-rays at that time 
showed no significant degenerative changes.  In a June 1984 
decision, the Board denied the claim for service connection 
for an a neck disorder.

A July 1985 private medical examination report noted that the 
veteran noticed pain in the neck with a tingling feeling in 
the left arm and hand while attempting to lift and bend a 
metal plate while at work in May 1985.  He had continued to 
have discomfort since that time.  The examiner concluded that 
the veteran neck problems were due to the melanoma surgery.  
An October 1985 X-ray of the cervical spine showed no 
significant abnormalities.

January 1986 X-rays of the cervical spine showed possible 
early degenerative changes.  A  February 1986 rating decision 
denied a claim to reopen the claim for service connection for 
a neck disorder.  The appellant was informed of the rating 
decision and appealed it.  An April 1987 private medical 
examination diagnosed paresthesias of the left neck surgical 
site secondary to surgical clips.  However, July 1987 VA X-
rays of the neck failed to show any retained surgical clips 
or other significant findings.  In a March 1988 decision, the 
Board denied the claim to reopen the claim for service 
connection for a neck disorder.  In December 1989 the Board 
issued a reconsideration decision which included the issue of 
service connection for a neck disorder and denied the claim.  
That decision is final.

Thereafter, the appellant filed a claim to reopen the claim 
for service connection for a neck disorder.  The question in 
this case is whether new and material evidence has been 
submitted since the December 1989 Board reconsideration 
decision which would be sufficient to reopen the claim for 
service connection for a neck disorder.

The evidence of record compiled after the December 1989 Board 
reconsideration decision included private medical records and 
VA treatment records dated from 1991 to the present; various 
written statements prepared by the veteran and his 
representative, and testimony provided during his personal 
hearings.  An August 1991 private spine examination noted 
range of motion of the cervical spine was limited by pain.  
He was assessed with chronic cervical strain or sprain and 
probable cervical spine spondylosis.  VA treatment records 
show that the veteran continued to complain of neck pain at 
the surgical site.  

During a September 1994 VA examination, the veteran reported 
left neck pain and paresthesias.  There was some limitation 
of motion of the neck.  Flexion was to 40 degrees, extension 
was to 30 degrees, lateral extension was to 45 degrees 
bilaterally, and rotation was to 40 degrees on the left and 
60 degrees on the right.  X-ray report noted degenerative 
spine disease, especially at C3-4.  A June 1996 VA treatment 
record noted complaints of neck pain, but assessed good range 
of motion of the neck.  An X-ray showed degenerative changes.  
During his July 1996 personal hearing, the veteran indicated 
that he had been told he had problems in the cervical spine.

An October 1996 private medical record noted that the veteran 
complained of neck pain and had been treated with heat and 
exercises.  An intensive pain program was recommended.  An 
August 1997 VA treatment record revealed similar neck 
complaints and treatment included moist heat and exercises.

The additionally submitted medical evidence of record as 
discussed above is not new and material as it is only 
cumulative of evidence previously considered by the Board in 
1989.  At that time, the evidence showed treatment for 
complaints of neck pain with degenerative changes of the 
cervical spine noted on X-ray.  The additional evidence shows 
continued treatment for complaints of neck pain without 
linking the veteran's currently diagnosed neck problems to 
service.  In addition, the recent evidence does not include 
any evidence tending to show that the veteran had a chronic 
neck disorder in service.  Also, the additional evidence does 
not reveal that the veteran's currently diagnosed arthritis 
of the cervical spine was manifest to a compensable degree 
within one year of service.  As such, the Board finds that 
the additional evidence is not "so significant that it must 
be considered in order to fairly decide the merits of the 
claim" and the Board concludes that this evidence does not 
"contribute to a more complete picture of the circumstances 
surrounding the origin of" his psychiatric problems.  
38 C.F.R. § 3.156(a) (1999); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The veteran contends that his neck problems began in service.  
However, the Board considered the veteran's contentions in 
the 1989 decision.  As such, this evidence is not new and 
material.  Additionally, "lay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. § 
5108."  Falzone v. Brown, 8 Vet. App. 398, 403 (1995); see 
38 U.S.C.A. §§ 5108, 7105; see also Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (holding that lay assertions of medical 
causation cannot serve as the predicate to reopen a claim).

Accordingly, the Board concludes that new and material 
evidence that is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim 
has not been submitted, and therefore the appellant's claim 
for service connection for a neck disorder is not reopened.


ORDER

An effective date prior to November 19, 1990, for an award of 
compensation under 38 U.S.C.A. § 1151 for residuals, status 
post excision times two of a malignant melanoma of the left 
upper back area with loss of range of motion of the left 
shoulder and arm, is denied.  Claims for entitlement to 
service connection for a mid-back disorder and PTSD are 
denied.  An application to reopen a claim for entitlement to 
service connection for an acquired psychiatric disorder is 
denied.  An application to reopen a claim for entitlement to 
service connection for a neck disorder is denied.  A claim 
for entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for an eye disorder, Bell's palsy, a 
disorder of the left hand and fingers, and a disorder 
manifested by lumps on the neck and chest, claimed to be the 
result of VA medical treatment, is denied.


REMAND

The appellant contends, in substance, that his residuals, 
status post excision times two of a malignant melanoma of the 
left upper back area with loss of range of motion of the left 
shoulder and arm, are more severe than the current disability 
evaluation suggests; therefore, he believes an increased 
rating is warranted.  Under these circumstances, his claim is 
well-grounded, and VA has a duty to assist him in developing 
the facts pertinent to his claim.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.159 (1999); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

The September 1994 VA general medical examination noted that 
with respect to residuals of the melanoma excision, the 
diagnoses included "[r]emote malignant melanoma with 
subsequent surgical excision and radical lymphatic of the 
cervical and axillary lymph nodes with considerable 
residuals."  The addendum to the examination report noted 
"[s]urgical changes of the left shoulder."  A July 1996 VA 
examination diagnosed "sensorineural deficit in the 
distribution of the left musculocutaneous nerve" secondary 
to the 1982 surgery.  The examiner also indicated that the 
veteran had myofascial pain syndrome as a result of the 1982 
surgery.

During his July 1996 personal hearing, the veteran indicated 
that he had lost the use of his left arm, he had no strength 
in his left hand, and he had constant pain in the shoulder.  
Also, the recent VA medical records indicate that the 
veteran's range of motion of the left shoulder has decreased.  
At the time of the July 1996 VA examination, his range of 
flexion, internal rotation, and abduction were all 90 
degrees.  A November 1998 VA treatment record shows range of 
motion of the left shoulder to be flexion 40 degrees, 
rotation 15 degrees, and abduction 30 degrees.  

The Board finds that the evidence currently of record leaves 
unanswered significant questions about the extent of the 
veteran's residuals, status post excision times two of a 
malignant melanoma of the left upper back area.  First, the 
evidence of record is unclear as to the specific residuals of 
the 1982 surgery.  Also, the VA examination and treatment 
reports contain no substantive discussion of how the pain and 
discomfort he has described may operate to limit his ability 
to use his left shoulder and arm in a functionally effective 
manner.

The Court has stressed that, in evaluating disabilities of 
the joints, VA has a duty to determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1999).  The 
Court has indicated that these determinations should be made 
by an examiner and should be portrayed by the examiner in 
terms of the additional loss in range of motion due to these 
factors (i.e., in addition to any actual loss in range of 
motion noted upon clinical evaluation).  Because the VA 
examiners did not undertake this analysis in the present 
case, and because the veteran has indicated that he does have 
pain that limits motion in his left shoulder, the matter must 
be remanded for a new VA examination.

As regards the § 1151 claim based on claimed residuals of an 
insulin overdose, the appellant contends, in substance, that 
as a result of an overdose of insulin during a period of 
hospitalization at the VAMC in Columbia, Missouri, in 
September 1993, he has multiple disabilities.  He asserts 
that the overdose caused elevated sugar levels and 
uncontrolled diabetes; digestive problems, including the 
development of polyps, abdominal sores, fungus of the 
posterior, and a "popped" artery or blood vessel in the 
abdomen; lung disease; cramps of the limbs and neck; 
neuropathy, sweats; shakes; vision loss; loss of taste; and 
the development of infections.

The Board notes that the evidence of record reveals that at 
some point, the appellant filed a legal claim for damages 
resulting from alleged medical malpractice at the Harry S. 
Truman Memorial (Columbia, Missouri) Veterans Hospital 
arising out of the September 1993 insulin overdose.  He was 
seeking monetary damages for personal injury.  An August 3, 
1994, letter from the VA District Counsel indicated that the 
claim had been approved in the amount of $1,000.00.  However, 
the claims folders do not contain the relevant litigation 
folder(s) that may provide necessary information. 

The Board notes that a determination will not need to be 
presently made concerning the well-groundedness of this issue 
because a Board remand is required here in order to satisfy a 
pre-duty-to-assist requirement imposed pursuant to Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (per curiam) (records in 
constructive possession of VA). 

For the reasons stated, this case is REMANDED to the RO for 
the following action:

1.  The RO should request the veteran to 
provide the RO with information with 
regard to any evidence of current or past 
treatment for residuals, status post 
excision times two of a malignant 
melanoma of the left upper back area that 
has not already been made part of the 
record, and should assist him in 
obtaining such evidence following the 
procedures set out in 38 C.F.R. § 3.159 
(1999).

2.  The veteran should be scheduled for a 
VA examination to determine the current 
nature and severity of the melanoma 
excision residuals.  All indicated tests, 
including range of motion studies, 
measured in degrees, and X-ray studies, 
should be conducted.  The examiner is 
requested to identify all disabilities 
that are the result of the melanoma 
excision; to indicate whether the 
veteran's range of motion in the left arm 
is limited and, if so, to shoulder level, 
to midway between his side and shoulder 
level, or to 25 degrees from his side; to 
also indicate whether the incomplete 
paralysis of the musculocutaneous nerve 
is of mild, moderate, or severe degree; 
and should in addition render an opinion 
as to the extent to which the veteran 
experiences weakness, excess 
fatigability, incoordination, and pain 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
the additional loss in range of motion 
due to these factors.  The claims file 
must be made available to the examiner, 
and this fact should be stated in the 
examination report.

3.  The RO should obtain a copy of any 
litigation file maintained by the VA 
District Counsel in St. Louis, Missouri, 
for association with the claims file, 
regarding the veteran's legal claim for 
monetary damages for personal injury 
resulting from alleged medical 
malpractice arising out of the September 
1993 insulin overdose.  The RO must also 
associate with the claims folders the 
complete litigation file.

4.  The RO should take adjudicatory 
action on the veteran's claims of 
entitlement to an increased rating for 
residuals, status post excision times two 
of a malignant melanoma of the left upper 
back area with loss of range of motion of 
the left shoulder and arm, and 
entitlement to disability benefits under 
the provisions of 38 U.S.C.A. § 1151 for 
multiple disabilities claimed to be the 
result of VA medical treatment in 
September 1993.  If any benefit sought is 
denied, a supplemental statement of the 
case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folders shall be returned to this Board for 
further appellate review.  No action is required by him until 
he receives further notice.  The purposes of this remand are 
to procure clarifying data and to comply with the governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the issues addressed in this REMAND.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

